Title: [From Thomas Jefferson to Archibald Cary, 24 July 1784]
From: Jefferson, Thomas
To: Cary, Archibald


[On board the Ceres, off Scilly Isles, 24 July 1784. Entry in SJL reads: “Ceres. off Scilly. A. Cary. Recommending St. Barbe. That [Alexander] Moore will get some hares, warren rabbits and partridges and deliver to St. Barbe who will deliver to him—to raise and turn out breeders—if he meets with N. Lewis and he will undertake to do the same at his own house, give him some.” Not found. St. Barbe was captain of the Ceres.]
